Bigelow, C. J.
We are of opinion that this court has no jurisdiction of this case in the present state of the proceedings. By Gen. Sts. c. 114, § 3, it is expressly provided that the superior court shall have exclusive original jurisdiction of complaints for flowing land. This clear and unequivocal enactment deprives all other courts of any authority to take cognizance of such cases, except so far as it is qualified by other provisions on the same subject. It certainly needs no argument to prove that giving to one court exclusive jurisdiction of a class of actions ex vi termini shuts out all others from exercising any power or authority to hear and determine them in any stage of proceeding prior to final judgment. The provision above cited is found in that chapter of the General Statutes which confers jurisdiction upon and defines the powers of the superior court. The same provision is substantially repeated in the subsequent chapter of the statutes which" relates to the support and regulation of mills. In providing a remedy for persons whose lands are overflowed or otherwise injured by the erection of a dam, it is enacted that they may obtain compensation therefor on “ complaint before the superior court for the county where the land or any part thereof lies.” Gen. Sts. c. 149, § 4. This being a special and peculiar remedy or course of proceeding, not according to the course of the common law, but existing only by statute, it can be pursued only in the manner and before the tribunal on which jurisdiction is expressly conferred by law. These provisions are qualified to a certain extent by a subsequent section in the chapter last cited, Gen. Sts. c. 149, § 12, by which it is enacted that either party to a complaint for flowing land may appeal, as in other civil actions. But this extends only to appeals on questions of law on matters apparent on the record, or the qualified appeal by exceptions, which are the only modes in which cases can be brought to this court by appeal which are originally and exclusively cognizable by the superior court. If anything were needful to fortify this construction, it is to be found in the remaining portion of the section, which provides tho+ “ if the judgment of the supreme judicial court is in favor ot the complainant, the cause shall be remitted, and the court shall *422proceed therein in like manner as if the judgment had been rendered in that court; ” clearly implying that the jurisdiction of this court is to be confined strictly to the questions of law arising on the appeal, and that all other proceedings are to be had in the superior court.
But it is contended, on the part of the defendants, that the provisions contained in Gen. Sts. c. 114, §§ 7 and 8, by which actions may be removed from the superior court to this court by consent of parties or on affidavit by the defendant, are sufficiently broad and comprehensive to embrace complaints for flowing land; and that this action, having been so removed on affidavit duly made by the defendants, is rightfully here, and properly within the cognizance of this court. Taking the language of these sections by themselves, this position might perhaps be supported; but they are not to be so interpreted. They are to be construed with reference to and in connection with other provisions which immediately precede them, and in conformity to the manifest scope and purpose of the chapter of the General Statutes of which they form a part. So considered and interpreted, it is clear that these sections are intended to be applied only to cases in which the supreme judicial court and superior court have concurrent jurisdiction, and to provide a method by which such cases may be transferred to this court which were1 originally brought by the plaintiff in the superior court, either by the affidavit of the defendant or by the mutual consent of parties. But these provisions were not intended to have a broader application ; certainly not to enable a defendant or to authorize parties by mutual agreement to remove to this court cases of which in express terms the superior court had exclusive jurisdiction. Indeed, it would be little short of an absurdity to suppose that the legislature intended to give parties a right to bring before this court a class of actions which they had studiously provided should be exclusively cognizable by the lower court. So construed as to lead to such a result, the provisions of different clauses of the same statute would be repugnant; a conclusion not to be arrived at where, as in the case at bar, there is a rea sonable and satisfactory interpretation which renders both provisions harmonious and consistent.
*423Besides; the interpretation for which the defendants contena would put the parties to a proceeding like the one at bar on an unequal footing, in the exercise of the important right of selecting the tribunal before which the case should be tried. Under the provisions of § 3, which give the superior court exclusive jurisdiction of complaints for flowing land, there can be no doubt that the plaintiff would be compelled to bring his suit be- . fore that court. He could not, if he would, commence it in this court. But if the construction urged by the counsel for the defendants is correct, a defendant would have the privilege of removing the case by affidavit to this court. Such a result could not have been contemplated by the legislature. It cannot be supposed that they intended to give the defendant a right, at his election, to transfer the case to this court, when they had by express enactment deprived the plaintiff of the correlative right of instituting his- action originally here.
The case of Commonwealth v. O' Connell, 8 Gray, 464, cited by the defendants’ counsel, has no bearing on the question in contention here. That case only decided that the legislature by a long series of enactments in relation to police courts had indicated an intention to restrict the ordinary signification of the phrase “ exclusive jurisdiction,” so that it should not be interpreted to take away the power of justices of the peace to receive complaints and issue warrants returnable before such courts. But there has been no such course of legislation in regard to the subject matter in controversy here. On the contrary, the only previous enactment on the subject matter of the exclusive jurisdiction of complaints for flowing land, in connection with the right of defendants to remove actions by affidavit to this court, is to be found in St. 1840, c. 87, the provisions of which are very similar to those contained in Gen. Sts. c. 114, §§ 4, 7, 8. The practical construction of that act, and its judicial interpretation, so far as any has been given, were in conformity to that hereinbefore stated. See Northampton Paper Mills v. Ames, 6. Met. 422.

Action dismissed from this court, and remitted to the superior court.